Citation Nr: 1209925	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left foot condition, to include status post (SP) left tibiotalarcalcaneal fusion and bone graft with no residuals.

2.  Service connection for a left foot condition, to include SP left tibiotalarcalcaneal fusion and bone graft with no residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 6, 1979 to May 9, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

The Board observes that, in a June 1988 rating decision, the RO denied the Veteran's claim of service connection for a left ankle disorder (which it characterized as a left ankle injury).  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the December 2008 rating decision the RO denied service connection for a left foot condition described as SP left tibiotalarcalcaneal fusion and bone graft with no residuals.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore the issue has been recharacterized as two issues, whether new and material evidence has been submitted to reopen the claim, as well as entitlement to service connection.   

The Board is reopening the issue of entitlement to service connection for a left foot condition, to include SP left tibiotalarcalcaneal fusion and bone graft with no residuals.  The issue of entitlement to service connection for a left foot condition, to include SP left tibiotalarcalcaneal fusion and bone graft with no residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in June 1988, the RO denied entitlement to service connection for a left ankle injury.   No timely appeal was received by VA, nor was any new and material evidence submitted within the applicable appeal period.

2.  Since the June 1988 rating decision, evidence has been received by VA that was not previously before agency decision-makers relating to an unestablished fact and which raises a reasonable possibility of entitlement to the benefits sought. 
 

CONCLUSIONS OF LAW

1.  The June 1988 rating decision, denying service connection for a left ankle sprain is final. 38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987); currently 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received by VA since the June 1988 denial of service connection for a left ankle sprain with which to reopen the previously denied claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


New & Material Evidence

The Veteran's claim to reopen involves a claim of entitlement to service connection for a left foot condition, to include SP left tibiotalarcalcaneal fusion and bone graft with no residuals.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
A review of the record shows that in June 1988, the RO denied the Veteran's claim of service connection for left ankle injury.  The RO noted that the Veteran' injured his left ankle in 1984 and was seen for complaints of pain on several occasions with a note of mild lateral instability in 1986.  A recent April 1988 VA examination revealed no limitation of motion or any left ankle instability.  Thus, the claim was denied.  The Veteran did not initiate an appeal of this rating decision and it became final.  38 C.F.R. §§ 3.104, 19.129, 19.192 (1988), currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within 1 year of the June 1988 rating decision to render this decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that, when statements are received within 1 year of rating decision, the Board's inquiry is not limited to whether statements constitute notices of disagreement but whether they include submission of new and material evidence under 38 C.F.R. § 3.156(b) ).

The claim of entitlement to service connection for a left ankle disorder may be reopened if new and material evidence is submitted. Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen this claim in a statement on a VA Form 21-4138 which was date-stamped as received by the RO in March 2008.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen the previously denied claim of service connection for left ankle disorder, the Board notes that the evidence which was of record in June 1988 did not indicate that he experienced any left ankle disability.  He had no loss of motion or instability of the left ankle at that time which could be attributed to active service. The newly submitted medical evidence submitted since the June 1988 RO decision consists of the Veteran's private treatment record from Drs. H. Brannon and M. Lambert.  These records reveal treatment for a left foot condition to include a left tibiotalarcalcaneal fusion and bone graft.  This evidence suggests the presence of a left ankle disability which could be attributable to active service.  

The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.   

All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since June 1988 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a left ankle or foot condition and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for a left foot disorder is reopened.


ORDER

New and material evidence having been submitted, the issue of entitlement to service connection for a left foot condition, to include SP left tibiotalarcalcaneal fusion and bone graft with no residuals is reopened, and to that extent only, the appeal is granted.




REMAND

Based on the evidence of record, the Board finds that a remand is required in this case.  Review of the record indicates that the RO has denied the Veteran claim for service connection for a left foot condition, to include SP left tibiotalarcalcaneal fusion and bone graft with no residuals, now before the Board, on the basis that it was not shown in service or to be the result of the left ankle sprain in service.  

At the Travel Board hearing in December 2011 the Veteran testified that he never had any foot problems prior to service.  He was noted to have moderate pes planus on his enlistment examination.  During service he worked on navigation equipment towers and he was on a tower when an electrostatic shock was building.  He rapidly descended the tower dropping the last ten feet landing on his left foot.  The next morning his left ankle was tender.  He was seen several times in service for left foot pain and diagnosed with a left ankle sprain.  He was treated by being issued a set of orthotic inserts for his boots but continued to complain about left ankle pain.  Approximately in 2000 he was seen by a podiatrist who determined he had a problem with his left subtalar joint.  He subsequently underwent a fusion procedure.  

Service treatment records include the July 1979 enlistment examination which notes moderate pes planus.  He was seen in service for complaints and treatment of left foot pain in February 1984 and August 1985.  A November 1985 record noted chronic tendonitis of the left ankle.  A March 1986 service examination noted left ankle lateral pain and diagnosed mild lateral ankle instability.

An April 1988 VA examination report noted that the Veteran suffered a left ankle sprain in service in 1983.  He was seen several times for complaints of left foot pain.  He was X-rayed in 1986 and issued orthotics and treated with Naproxen.  The Veteran was never splinted or given a cast.  Examination of the left ankle revealed no evidence of laxity, effusion, or crepitance.  He had a full range of motion.  The diagnosis was SP left ankle sprain with report of pain by history.  X-rays revealed no obvious fractures, soft tissue swelling, or other abnormality.  

In an October 2008 VA examination the claims file and medical records were reviewed.  The Veteran reported that he underwent a right hip replacement in July 2008.  He had a history of a left hip replacement, and a left tibiotalarcalcaneal fusion.   He reported a left ankle sprain during service when he dropped 10 feet off of a tower.  He had no other injuries or trauma to the left foot.  A podiatrist diagnosed him with a collapse of the subtalar joint in 2002, resulting in surgical reconstruction in May 2007.  X-rays revealed SP surgical fixation without complete fusion of the tibiotalor and calcaneal joints with metallic hardware; distal tip of the inramedullary rod which extends from the distal tibia through the talus and calcaneous extends into plantar soft tissue outside of the cortex at the plantar aspect of calcaneous; and small plantar calcaneal enthesophyte.  The diagnosis was SP left tibiotalarcalcaneal fusion and bone graft with no objective findings to support a diagnosis of residuals.  The examiner opined that the Veteran's current left foot condition was not caused by or a result of the Veteran's condition in service.

In an October 2009 VA examination the claims file and medical records were reviewed.  The Veteran suffered a left ankle sprain during service when he rapidly came down a 45 foot tall tower landing hard on his left foot.  A review of the treatment records reveals chronic complaints of left ankle pain in service and after service.  Private medical records from Dr. Brannon and a podiatrist, Dr. Lambert were reviewed.  The records reveal chronic complaints related to diabetic foot care.  He was diagnosed with collapse of subtalar joint in 2002, undergoing surgical reconstruction in 2007 (21 years after service).  The history of diabetes and extreme obesity were significant known factors for problematic decreased healing and joint degeneration.  The examiner therefore opined that it was less likely than not that the Veteran's tibiotalarcalcaneal fusion and bone graft was caused by or was related to his military service.

The Board finds that there still remains the question of the left foot pain as it may relate to the subsequent left subtalar bone degeneration and tibiotalarcalcaneal fusion.   The Board notes that the VA examiners in both VA examinations did not provide a clear opinion as to whether the Veteran's ten foot drop from a tower in service, the impact on his left foot, his left foot sprain, and his chronic complaints of left foot pain in service were related to his subtalar degeneration and subsequent left tibiotalarcalcaneal fusion and bone graft.  Therefore, the October 2008 and October 2009 VA examiner's opinions do not provide sufficient information to decide the Veteran's service connection claim.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Veteran should be provided a new examination and opinion as to whether the current left foot condition was caused by or as a result of his period of service.  See 38 C.F.R. § 3.159(c) (4) (2011); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The VA examination should encompass a review for any and all left foot conditions, then a discussion of the facts and circumstances regarding its relationship to the ten foot drop from a tower in service, the impact on his left foot, his left foot sprain, and his chronic complaints of left foot pain in service will be necessary. 

Finally, as the claim is being remanded to the RO for a new examination any additional treatment records since the October 2009 VA examination to the present time should be obtained and  provided to the VA examiner and reviewed prior to the Veteran's examination.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  The RO/AMC should request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his left foot disability from October 2009 to the present.  The RO/AMC must include the correct authorization and release forms to allow for the procurement of such records and should obtain them.

2.   If any outstanding records are appropriately identified and their release authorized (as necessary), the RO/AMC must attempt to obtain them.  All attempts to obtain these records should be documented in the claims file.

3.  Schedule the Veteran for a VA orthopedic examination with an appropriate examiner to determine the nature and etiology of any current left foot disabilities.  The claims file, including a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail, and must review the results of any testing prior to completion of the report.  All diagnostic studies deemed warranted by the examiner and all pertinent diagnoses pertaining to the left foot should be fully set forth.

Following a review of the claims file, to include service and post-service medical records, any medical opinions expressed by the Veteran's treating physicians, and the examination results, the examiner is requested to address the following questions, and to provide a rationale for each opinion offered.  The opinions provided should specifically address the medical records of Drs. Lambert and Brannon as well as the April 1988, October 2008, and October 2009 VA examination reports, as well as the Veteran's ten foot drop from a tower in service, the impact on his left foot, his left foot sprain, and his chronic complaints of left foot pain during service.   

a) diagnose any current left foot disabilities shown to exist;

b) Is it at least as likely as not (50 percent or greater probability) that any left foot disabilities, to include SP left tibiotalarcalcaneal fusion and bone graft, now present, originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service, to include a ten foot jump from a tower? 

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A complete rationale for all opinions must be provided.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a left foot disability may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims those are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  The Veteran should be afforded a VA examination by an appropriate VA examiner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


